DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "51g" and "52g" have both been used to designate the first coil (C1) in Fig. 3C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 2019/0245401).
In claim 1, Morita discloses (Fig. 1-10) a coil substrate (20), comprising: a flexible substrate (20) having a first end (lateral end of 20; Fig. 2A) and a second end (opposite lateral end of 20; Fig. 2A) on an opposite side with respect to the first end; and a plurality of coils (C1, C2, C3, C4, C5…; hereinforth referred to as Cx) formed on the flexible substrate (20) such that the plurality of coils (Cx) is positioned substantially in a row between the first end and second end of the flexible substrate (20), wherein the plurality of coils (Cx) is formed such that a number of coils of the plurality of coils is K ([0032]) and that the plurality of coils includes a first coil (C1) positioned close to the first end and a K-th coil (C7, for example in Fig. 2A) positioned to form a distance between the K-th coil (C7) and the second end, where K is an integer equal to or greater than 2.
In claim 2, Morita discloses wherein the flexible substrate (20) includes a main portion (portion of 22 having coils) and a sub portion (portion of 20 not having coils after the last coil; see portion after C7 in Fig. 2A) extending from the main portion such that the sub portion forms an interval and that the plurality of coils (Cx) is not formed on the sub portion of the flexible substrate (20).
In claim 3, Morita discloses wherein the flexible substrate (20) is a single flexible substrate (20) comprising the main portion and sub portion forming parts of the single flexible substrate (illustrated in Fig. 2A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2019/0245401) in view of Kageyama et al. (US 2003/0080631).
In claim 5, Morita teaches the substrate of claim 1, with the exception of wherein the plurality of coils includes a U-phase coil, a V-phase coil, and a W-phase coil.
However, Morita teaches that the coils can be connected to a three-phase alternating current, such that the substrate can be incorporated into an armature of a three-phase linear motor ([0064 - 0071].
	Therefore in view of Kageyama, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide a three-phase linear motor with reduced eddy current and viscous resistance (Kageyama; [0071]).
Allowable Subject Matter
Claims 4 and 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the (in)dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the (in)dependent claim(s) with the allowable feature being: 
Claim 4: “The coil substrate according to claim 1, wherein the plurality of coils is formed such that each of the coils has a center space and a plurality of wirings surrounding the center space and that the plurality of wirings includes a plurality of first circuits formed on a first surface of the flexible substrate, a plurality of second circuits formed on a second surface of the flexible substrate on an opposite side with respect to the first surface, and a plurality of via conductors penetrating through the flexible substrate and connecting the first circuits and the second circuits, the plurality of wirings in each of the coils is formed such that one first circuit, one via conductor, and one second circuit form a 1-turn coil, and the plurality of coils is formed such that the plurality of second circuits in a (m - 1)-th coil is positioned below the center space of a m-th coil and that the plurality of first circuits in a (m + 1)-th coil is positioned above the center space of the m-th coil, where m is an integer equal to or greater than 2.”
Claim 6: “A motor coil substrate, comprising: the coil substrate of claim 2 wound for N turns, wherein the flexible substrate has a length that is N times a length of one turn of the N turns and that a length of the sub portion is shorter than the length of one turn of the N turns, where N is an integer equal to or greater than 2.”
Claim 15: “A motor coil substrate, comprising: the coil substrate of claim 5 wound for N turns, wherein the flexible substrate has a length that is N times a length of one turn of the N turns and that a length of the sub portion is shorter than the length of one turn of the N turns, where N is an integer equal to or greater than 2.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hazelton et al. (US 6373153) teaches a linear motor comprising a motor coil having coil units configured into polygonal units.
Morita et al. (US 2020/0161919) teaches a coil substrate including a flexible substrate having coils formed on said substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834